19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 1 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 2 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 3 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 4 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 5 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 6 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 7 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 8 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 9 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 10 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 11 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 12 of 13
19-56305-pjs   Doc 7   Filed 11/18/19   Entered 11/18/19 17:05:28   Page 13 of 13
